Title: Thomas Jefferson to John Clarke, 8 April 1813
From: Jefferson, Thomas
To: Clarke, John


          Dear Sir Monticello Apr. 8. 13.
          I duly recieved your favor of the 9th ult. on the interesting subject of our  trade, and the importance of defending it; a trade certainly of tht value to us. a country of such extent as ours, of all the varying  productions of the earth, capable of yielding in some of it’s parts whatever  may want, will, at no distant period, under our rapid population  internal commerce sufficient for the interchange of all  productions, and needing no intercourse with any other part  such a commerce therefore cannot be too sedulously cultivated  do presume that the measures taken by Congress & the Executive asing their navy, are such as they, on consultation, have  practicable under our circumstances;
			 altho’ I am not fully  the extent to which they have proposed to push their naval pre I think with you that whatever be our naval force it would
			 ployed on our own coast than in rambling after adventures  whole expanse of the ocean. and I have no doubt they will be oyed now that it is become unnecessary for them to go further
			  of an enemy. I believe that at present only two of our frigates sent in distant seas.
			 if Napoleon had had the attention to send g squadron here before the arrival of Beauclerc’s reinforcement,  might, in conjunction with ours, have annihilated their force then here,  been ready to annihilate separately the portion newly arrived.  passions are stronger than his head. he is great in military tactics  but in nothing else. the British, having now full possession of the  will be able to keep it without danger from him. my hope however  they will be obliged to employ so great a proportion of their navy on  of the atlantic, as to give him an opportunity of getting his 80. sail  line together and of contesting the uncontrouled dominion of the waters which they have usurped. this is the most likely motiv
			  induce them to wish for a peace with us.the anxiety you
			 express these subjects is that which we all ought to feel. for altho’ ag circumstances keep us remote from
			 the active scenes, yet the  we feel for our younger friends who are in them, that which  our country at
			 large,
			 & that which comes home to our pur do not permit us to look on what is passing as mere indifferent spectators. I salute you with great esteem & respect.
          Th: Jefferson
        